33679
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed August 12, 2021, with respect to the rejection(s) of claim(s) 1-7 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng et al. (US 20170352742 A1; Cheng).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Cheng et al. (US 20170352742 A1; Cheng).
Regarding claim 1, Yama discloses a semiconductor device comprising a plurality of vertical transistors, each vertical transistor comprising: a raised semiconductor island (Fig. 7, 102; ¶25);  having a first cross-sectional profile; a source-drain region (Fig. 7, 104; ¶24) disposed above the raised semiconductor island, the 
Examiner interprets asymmetric as s/d layer having a portion which extends beyond the edge up subsequent layer having the third profile. 
Applicant’s figure 9 discloses the source/drain layer having an overhang on a first side of the island, abutting the top surface of the STI region on the first side, and an edge aligned with the edge of the island on a second side. Subsequently, a channel region is formed on top of the source/drain layer with a first side overhanging the source/drain layer and the other side aligned with the edge of the source/drain layer on a second side. The claim as claimed does not capture this feature.
Regarding claim 2, Yama discloses the semiconductor device according to claim 1, wherein the second cross- sectional profile (Fig. 7, profile of 104; ¶24) comprises a symmetric edge which follows a contour of the first (Fig. 7, edge of 102; ¶25) and third (Fig. 7, edge of 106; ¶24) cross- sectional profiles, and an asymmetric edge which does not follow the contour.
 The profile of S/D layer 104 has a top edge which is aligned with the cross section of the third profile. The edge flows to a lateral surface abutting spacer 502 which follows the contour of the first profile. Layer 104 has a profile between the first and third profiles which does not follow the first and third contours
Regarding claim 4, Yama discloses the semiconductor device according to claim 1, wherein the source-drain region (Fig. 7, 104; ¶26) comprises a doped semiconductor material.
Regarding claim 5, Yama discloses the semiconductor device according to claim 1, further comprising a dielectric spacer (Fig. 7, 602; ¶33) disposed between vertical transistors.
Regarding claim 6, Yama discloses the semiconductor device according to claim 5, wherein the dielectric spacer (Fig. 7, 602; ¶33) comprises silicon-nitride.
Regarding claim 7, Yama discloses the semiconductor device according to claim 5, wherein the dielectric spacer comprises silicon-oxide (Fig. 7, 602; ¶33).
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816